  Case 3:18-cv-00692-JM-BGS Document 94 Filed 01/21/21 PageID.1690 Page 1 of 2




                         United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


Jacob Figueroa, on Behalf of Himself and
All Others Similarly Situated                                 Civil Action No. 18-cv-00692-JM-BGS

                                               Plaintiff,
                                        V.
Capital One, N.A.                                               JUDGMENT IN A CIVIL CASE


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Class Members are defined as:
All Capital One accountholders in the United States who, during the Class Period, incurred at least one
ut of Network (“OON”) Balance Inquiry Fee. Excluded from the Settlement Class is Capital One, its
parents, subsidiaries, affiliates, officers and directors; all account holders who make a timely election to
be excluded; and all judges assigned to this litigation and their immediate family members.
Class period is defined as follows: For settlement Class Members whose accounts were established in
Louisiana: the period from April 6, 2008 to June 30, 2020; For settlement Class Members whose
accounts were established in Connecticut, New York and New Jersey: the period from April 6, 2012 to
June 30, 2020; For settlement Class Members whose accounts were established in Virginia: the period
from April 6, 2013 to June 30, 2020; For settlement Class Members whose accounts were established
in Texas: the period from April 6, 2014 to June 30, 2020; and For settlement Class Members whose
accounts were established in the District of Columbia, Maryland, and Delaware: the period from April
6, 2015 to June 30, 2020.




Date:          1/21/21                                            CLERK OF COURT
                                                                  JOHN MORRILL, Clerk of Court
                                                                  By: s/ S. Tweedle
                                                                                       S. Tweedle, Deputy
      Case 3:18-cv-00692-JM-BGS Document 94 Filed 01/21/21 PageID.1691 Page 2 of 2

                           United States District Court
                                SOUTHERN DISTRICT OF CALIFORNIA

                                              (ATTACHMENT)

                                                                        Civil Action No. 18-cv-00692-JM-BGS


This order applies to all claims or causes of action settled under the Settlement Agreement and binds all Class
Members who did not affirmatively opt-out of the Settlement Agreement by submitting a timely and valid
Request for Exclusion. This order does not bind persons who filed timely and valid Requests for Exclusion;

Plaintiffs and all Class Members who did not timely submit a valid Request for Exclusion are: (1) deemed to
have released and discharged Defendant from any and all Released Claims accruing during the Class Period;
and (2) barred and permanently enjoined from prosecuting any and all Released Claims against the
Released Parties. The full terms of the releases described in this paragraph are set forth in paragraph 2.3 of the
Settlement Agreement and are specifically incorporated herein by this reference;

The Settlement Administrator will issue individual settlement payments to participating Class members
according to the terms and timeline stated in the Settlement Agreement;

The court GRANTS Plaintiffs’ motion for attorneys’ fees, costs and class representative payments (Doc. No.
81). The court GRANTS Class Counsel attorneys’ fees in the amount of $3,900,000 and $15,686.18 in costs
from the Settlement Fund. The Settlement Administrator shall pay Class Counsel from the Settlement Fund
within ten (10) days of Final Approval of the Settlement, as set forth in Paragraph 3.2(b) of the Settlement
Agreement;

The court GRANTS a class representative award of $10,000 to each of the named Plaintiffs, Jacob Figueroa
and Mary Jackson, to be paid from the Settlement Fund. The Settlement Administrator shall pay Plaintiffs
from the Settlement Fund within ten (10) days of the Final Approval of the Settlement, as set forth in
Paragraph 3.2(b) of the Settlement Agreement;

The court APPROVES settlement administrator costs not to exceed $900,000 absent further order of the court.
Payment shall be made from the Settlement Fund to BrownGreer pursuant to the timeline stated in the
Settlement;

The court retains continuing jurisdiction over this Settlement solely for the purposes of enforcing the
agreement, addressing settlement administration matters and addressing such post-judgment matters as may be
appropriate under court rules and applicable law.
